DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accordance with the applicant(s) election via telephonic interview on 11/18/2022 (see attached interview summary) to forgo treatment of the application under the First Action Interview (FAI) Pilot Program, the application is hereby being treated under the normal examination procedures, and a written first action on the merits is presented.

Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/26/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman (U.S. Pat. No. 4,137,992).
Regarding claim 1, Herman discloses an output cone (382) of an aircraft propulsive assembly (see Fig. 1 and 11, and Col. 13, ln 34-44) extending in a general direction called longitudinal direction and comprising a front part and a rear part (see annotated Fig. 11 below), wherein the longitudinal assembly of the front part and rear part forms an acoustic treatment system with at least two degrees of freedom (see annotated Fig. 11 below, Col. 2, ln 51 – Col. 3, ln 16, Col. 3., ln 27-34, Col. 3, ln 60 – Col. 4, ln 13, and Col. 14, ln 1 – Col. 15, ln 3; here it is clear that the output cone is formed with a plurality of large sound-absorbing cavities (420-426, and 430 in the embodiment of Fig. 11), and a plurality of small sound-absorbing cavities (432 in Fig. 11), formed within the front part and rear part, and comprising perforated partitions (427 and 434 respectively) which result in the cavities having two degrees of freedom) and wherein a quarter-wave device (see annotated Fig. 11 below) is formed entirely in the rear part (see annotated Fig. 11 below, Col. 3., ln 27-29, Col. 3, ln 60 – Col. 4, ln 13, and Col. 14, ln 1 – Col. 15, ln 3; here it is clear from the cited text that the smaller cavities 432 are quarter-wave type resonators (absorbers), and as such, any number of these cavities may be considered to make up a quarter-wave device, therefore a grouping of these cavities may be designated as depicted in the annotated Fig. 11 below, these cavities each being formed entirely within the rear part) and a device of Helmholtz resonator type (large cavity 430) is formed partly in the front part and partly in the rear part (see annotated Fig. 11 below, Col. 3., ln 30-34, Col. 3, ln 60 – 67, and Col. 14, ln 1 – Col. 15, ln 3; here it is clear the larger cavities, including the largest cavity 430, are Helmholtz type resonators (absorbers), and that they are positioned upstream of the smaller cavities, however it is also visually apparent from Fig. 11 that the large cavity 430 extends also into the rear part), a portion of at least one cavity of the device of Helmholtz resonator type extending inside the cone under the quarter-wave device (see annotated Fig. 11 below; here it is visually apparent that the large cavity 430 extends underneath the quarter-wave device as designated in the figure).

    PNG
    media_image1.png
    693
    763
    media_image1.png
    Greyscale

Regarding claim 2, Herman further discloses that the front part comprises a longitudinal portion of the cone having curved surfaces allowing, from front to rear, an enlargement followed by a start of restriction of a cross-section of the cone (see annotated Fig. 11 above and Col. 14, ln 1-7), and the rear part is substantially conical or tapered (see annotated Fig. 11 above and Col. 14, ln 1-7).
Regarding claim 3, Herman further discloses that the acoustic treatment system comprises a quarter-wave device (see annotated Fig. 11 above), comprising cells (individual cavities 432 comprising the quarter-wave device designated in annotated Fig. 11 above) forming quarter-wave resonators (see in re claim 1), and a device of Helmholtz resonator type (large cavity 430).
Regarding claim 6, Herman further discloses that the front part comprises a front resistive surface (portion of perforated outer wall 408 which covers the inlet portion 428 of the large cavity 430, see annotated Fig. 11 above) allowing acoustic waves to enter in the device of Helmholtz resonator type (see annotated Fig. 11 above and Col. 14, ln 8-49) and the rear part comprises a rear resistive surface (portion of perforated outer wall 408 which covers the inlets to the individual cavities 432 comprising the quarter-wave device designated in annotated Fig. 11 above) allowing acoustic waves to enter into the quarter-wave device (see annotated Fig. 11 above and Col. 14, ln 8-14 and 50-64).
Regarding claim 7, Herman further discloses an aircraft propulsive assembly comprising a jet engine (see Fig. 1) comprising a jet nozzle (375) comprising an output cone according to claim 1 (see Col. 13, ln 34-44 and see in re claim 1).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes 
Yu (U.S. Pat. Pub. No. 2007/0256889 A1) exhibits an output cone of an aircraft propulsive assembly similar to those of Herman and the claimed invention (see Fig. 11), comprising a Helmholtz type resonator (chamber comprising 432 and 434) formed in the front and rear of the cone and a quarter-wave device (rearmost cells of cellular portion 480) formed in the rear of the cone, as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745